NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR FLORES QUINTANILLA,                 No.    15-70635

                Petitioner,                     Agency No. A073-915-414

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Julio Cesar Flores Quintanilla, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184–

85 (9th Cir. 2006), and deny the petition for review.

      Substantial evidence supports the BIA’s determination that Flores

Quintanilla failed to establish past persecution in El Salvador. See Lim v. INS, 224

F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . . constitute past

persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual suffering or harm.”) (internal quotation

marks omitted).

      Substantial evidence also supports the BIA’s conclusion that Flores

Quintanilla failed to demonstrate a well-founded fear of persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, Flores Quintanilla’s asylum claim fails.

Additionally, because Flores Quintanilla did not establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

      Substantial evidence supports the BIA’s denial of Flores Quintanilla’s CAT

claim because he failed to establish it is more likely than not he would be tortured

if returned to El Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir.

2009) (stating standard).

      Flores Quintanilla does not challenge the agency’s determinations regarding


                                          2                                    15-70635
the additional evidence he submitted on appeal. See Martinez-Serrano v. INS, 94

F.3d 1256, 1259–60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      As stated in the court’s March 17, 2015 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-70635